EXHIBIT 10.9

 
Execution Copy


BORROWER/SUBSIDIARY PLEDGE AGREEMENT




THIS BORROWER/SUBSIDIARY PLEDGE AGREEMENT (this “Agreement”) is made as of the
25th day of May, 2006, by and between Nestor, Inc., a Delaware corporation (the
“Borrower”), Nestor Traffic Systems, Inc., a Delaware corporation (“NTS”), and
CrossingGuard, Inc., a Delaware corporation (“CGI”), and U.S. Bank National
Association, as collateral agent for the Purchasers (as that term is defined in
the Securities Purchase Agreement referred to below) (together with its
successors and assigns in such capacity, the “Agent”). NTS, CGI and the Borrower
are each referred to herein individually as a “Pledgor” and collectively as the
“Pledgors.”


Background


On May 24, 2006, the Purchasers and the Agent entered into a Securities Purchase
Agreement (as amended, extended, supplemented, restated, or otherwise modified
from time to time, the “Securities Purchase Agreement”) with the Borrower,
pursuant to which the Purchasers agreed to purchase the Notes from the Borrower
on the terms and conditions described therein.


One of the prerequisites to the Purchasers entering into the Securities Purchase
Agreement is that the Pledgors shall have entered into this Agreement and shall
have granted to the Agent for the benefit of the Purchasers a security interest
in the Collateral (as defined below) to secure its obligations under the
Securities Purchase Agreement and certain related documents and agreements as
more fully set forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, and in
consideration of the mutual covenants herein contained and other good and
valuable consideration receipt of which is hereby acknowledged, agree as
follows:



1.  
DEFINITIONS.

 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in, or by reference in, the Securities Purchase Agreement
or the Uniform Commercial Code, as applicable. The following terms shall have
the following meanings:


“Collateral” shall mean:


(a)  all Investment Property, Securities Entitlements and General Intangibles
respecting ownership and/or other equity interests in each Subsidiary of a
Pledgor, but in any event shall include, include, without limitation, the shares
of capital stock and other securities of, or issued by, any of the entities
listed on Schedule I hereto (as the same may be modified from time to time
pursuant to the terms hereof), and any other shares of capital stock of and/or
other equity interests of any Subsidiary of a Pledgor obtained in the future by
a Pledgor or in which a Pledgor shall have any rights, and, in each case, all
certificates representing such shares and/or equity interests and, in each case,
all rights, options, warrants, stock, other securities and/or equity interests
that may hereafter be received, receivable or distributed in respect of, or
exchanged for, any of the foregoing (all of the foregoing being referred to
herein as the “Pledged Securities”) and all rights of a Pledgor to receive
monies due and to become due pursuant thereto and all other rights related to
the Pledged Securities (all the foregoing being referred to herein as “Pledged
Interests”);
 
-1-

--------------------------------------------------------------------------------


(b)  all rights under the Organizational Documents of any Subsidiary of a
Pledgor and all other agreements related to the Pledged Securities, as such
documents and agreements may be amended, modified, supplemented and/or restated
from time to time, and all rights of the Pledgors to receive monies due and to
become due pursuant thereto;
 
(c)  all other property which may be delivered to and held by the Agent pursuant
to the terms hereof of any character whatsoever into which any of the foregoing
may be converted or which may be substituted for any of the foregoing; and
 
(d)  all Proceeds of the Pledged Securities and Pledged Interests and of such
other property, including, without limitation, all dividends, interest, cash,
notes, securities, equity interests or other property at any time and from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, any of or all such Pledged Securities, Pledged Interests or other
property.
 
“Event of Default” has the meaning given to such term in the Notes.


“Law” shall mean all common law and all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and order of courts or governmental authorities and
all orders and decrees of all courts and arbitrators.


“Necessary Endorsement” shall mean undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent may reasonably request.


“Organizational Documents” shall mean, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).


“Proceeds” shall be used herein as defined in the Uniform Commercial Code but,
in any event, shall include, but not be limited to, (a) any and all proceeds of
any insurance (whether or not the Agent is named as the loss payee thereof),
indemnity, warranty or guaranty payable to a Pledgor or the Agent from time to
time with respect to any of the Collateral, (b) any and all payments (in any
form whatsoever, cash and non-cash) made or due and payable to a Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority), (c) any
and all amounts received when Collateral is sold, leased, licensed, exchanged,
collected or disposed of, (d) any rights arising out of Collateral, (e) any
dividends or other distributions associated with the Collateral, and (f) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.


-2-

--------------------------------------------------------------------------------


“Secured Obligations” shall mean, collectively, the following obligations of the
Grantors, whether now existing or hereafter incurred:
 
(a)  (i) the payment by the Borrower, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes, and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Notes (including, without
limitation, all interest that accrues after the commencement of any bankruptcy,
reorganization or similar proceeding (an “Insolvency Proceeding”) involving any
Grantor, whether or not the payment of such interest is unenforceable or is not
allowable due to the existence of such Insolvency Proceeding), and (B) all fees,
commissions, expense reimbursements, indemnifications and all other amounts due
or to become due under the Securities Purchase Agreement or any of the
Transaction Documents; and
 
(b)  the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Purchasers under the Notes, for so long as they are
outstanding.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the State of
New York or in any state or states which, pursuant to the Uniform Commercial
Code as enacted in the State of New York, has jurisdiction with respect to all,
or any portion of, the Collateral or this Agreement, from time to time. It is
the intent of the parties that the definitions set forth above should be
construed in their broadest sense so that Collateral will be construed in its
broadest sense. Accordingly if there are, from time to time, proposed changes to
defined terms in the Uniform Commercial Code that broaden the definitions, they
are incorporated herein and if existing definitions in the Uniform Commercial
Code are broader than the amended definitions, the existing ones shall be
controlling. Similarly, the term “but in any event shall include” shall be
construed to mean that each specifically enumerated item is included in the
defined category whether or not it would otherwise be so included. For example,
where the phrase “as defined in the Uniform Commercial Code, but in any event
shall include, but not be limited to . . .” is used above, it means as defined
in the Uniform Commercial Code except that if any of the enumerated types of
items specified thereafter would not fall within the Uniform Commercial Code
definition, they shall nonetheless be included in the applicable definition for
purposes of this Agreement.


2.  CREATION OF SECURITY INTEREST.
 
As security for the payment and performance in full of the Secured Obligations,
each Pledgor hereby hypothecates, pledges, assigns, sets over and delivers unto
the Agent, and grants to the Agent, for the benefit of the Purchasers, a
continuing first priority security interest in all its right, title and interest
in, to and under the Collateral, to have and to hold the Collateral, together
with all right, title, interest, powers, privileges and preferences pertaining
or incidental thereto; subject, however, to the terms, covenants and conditions
hereinafter set forth.


-3-

--------------------------------------------------------------------------------


3.  DELIVERY OF COLLATERAL.
 
3.1  At Time of Execution of Agreement. Contemporaneously with the execution of
this Agreement or, in any event, prior to the Closing Date, the Pledgors shall
deliver or cause to be delivered to the Agent (a) any and all certificates and
other instruments representing or evidencing the Pledged Securities, (b) any and
all certificates and other instruments or documents representing any of the
other Collateral and (c) all other property comprising part of the Collateral,
in each case along with the Necessary Endorsements. The Pledgors are,
contemporaneously with the execution hereof, delivering to the Agent, or have
previously delivered to the Agent, a true and correct copy of each
Organizational Document governing any of the Pledged Securities.
 
3.2  Subsequent Delivery of Collateral. If any Pledgor shall become entitled to
receive or shall receive any securities or other property in respect of the
Pledged Securities (whether as an addition to, in substitution of, or in
exchange for, such Pledged Securities or otherwise), such Pledgor agrees to
deliver to the Agent such securities or other property, including, without
limitation, shares of Pledged Securities or instruments representing Pledged
Interests acquired after the Closing Date, or any options, warrants, rights or
other similar property or certificates representing a stock dividend, or any
distribution in connection with any recapitalization, reclassification or
increase or reduction of capital, or issued in connection with any
reorganization of the Pledgor or any Subsidiary of the Pledgor but excluding
dividends and interest permitted to be retained by the Pledgor under Section 5
hereof:
 
(a)  to accept the same as the agent of the Purchasers;
 
(b)  to hold the same in trust on behalf of and for the benefit of the
Purchasers; and
 
(c)  to deliver any and all certificates or instruments evidencing the same to
the Agent on or before the close of business on the fifth (5th) Business Day
following the receipt thereof by such Pledgor, in the exact form received
together with the Necessary Endorsements, to be held by the Agent subject to the
terms of this Agreement, as additional Collateral.
 
4.  REPRESENTATIONS AND WARRANTIES OF PLEDGOR.
 
4.1  Representations and Warranties. Each Pledgor represents and warrants that
each representation and warranty set forth in the Transaction Documents that
relates to or refers to the Pledgor or the Collateral (or, in either case, any
other term that is used with the same or similar meaning) is incorporated herein
by reference and is true and correct on and as of the date hereof. Without
limiting the generality of the foregoing, each Pledgor further represents and
warrants that:
 
(a)  The Pledged Securities are not subject to any Organizational Document,
statutory, contractual or other restriction governing their issuance, transfer,
ownership or control which restriction would limit the effectiveness or
enforceability of the pledge and security interest created under this Agreement.
 
-4-

--------------------------------------------------------------------------------


(b)  The capital stock and other equity interests listed on Schedule I hereto
represent all of the capital stock and other equity interests of the
Subsidiaries of the Pledgors held by the Pledgors in any Subsidiary of the
Pledgors.
 
(c)  The jurisdiction of formation and the chief executive office of the
Pledgors and the other offices or places of business of the Pledgors or any
offices where records concerning the Collateral are kept are set forth on
Schedule II hereto. No Pledgor is known by any other name except the name
appearing on the signature page hereof.
 
(d)  Each Pledgor has the corporate power to execute, deliver and carry out the
terms and provisions of this Agreement and has taken all necessary corporate
action (including, without limitation, any consent of stockholders required by
Law or by its Organizational Documents) to authorize the execution, delivery and
performance of this Agreement. This Agreement constitutes the authorized, valid
and legally binding obligations of each Pledgor enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
(e)  All of the Pledged Securities are validly issued, fully paid and
nonassessable, and the Pledgors are the legal and beneficial owners of the
Pledged Securities as reflected on Schedule I, free and clear of any Lien except
for the security interests created by this Agreement.
 
(f)  The pledge of the Pledged Securities pursuant to this Agreement and the
filing of the necessary financing statements (which filings have been duly made
or will be made substantially simultaneously with the execution of this
Agreement) create a valid and perfected first priority security interest in the
Collateral securing payment of the Secured Obligations.
 
(g)  The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral by their express terms
do not provide that they are securities governed by Article 8 of the Uniform
Commercial Code and are not held in a securities account or by any financial
intermediary.
 
4.2  Survival of Representations and Warranties. All the foregoing
representations and warranties (including, without limitation, those
incorporated by reference) shall survive the execution and delivery of this
Agreement and shall continue until this Agreement is terminated as provided
herein and shall not be affected or waived by any inspection or examination made
by or on behalf of the Agent or any Purchaser.
 
5.  VOTING; DIVIDENDS.
 
5.1  Rights Prior To Default. Other than during the existence of an Event of
Default:
 
(a)  each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of the Transaction Documents.
 
-5-

--------------------------------------------------------------------------------


(b)  Subject to and limited by the provisions set forth in the Securities
Purchase Agreement and the other Transaction Documents, each Pledgor shall be
entitled to receive and retain any and all dividends, interest and other
payments paid in respect of the Collateral, provided, however, that any and all:
 
(i)  dividends or other payments paid or payable other than in cash in respect
of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Collateral;
 
(ii)  dividends and other distributions paid or payable in cash in respect of
any Collateral in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or
paid-in-surplus; and
 
(iii)  cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or exchange for, any Collateral, except as specifically
permitted by the Securities Purchase Agreement, shall forthwith be delivered to
the Agent to hold as Collateral and shall, if received by a Pledgor, be received
in trust for the benefit of the Agent on behalf of the Purchasers, be segregated
from the other property or funds of such Pledgor, and be forthwith delivered to
the Agent as Collateral in the same form as so received (with any Necessary
Endorsement).
 
The Agent shall execute and deliver to the Pledgors all such proxies and other
instruments as the Pledgors may reasonably request for the purpose of enabling
the Pledgors to exercise the voting and other rights which they are entitled to
exercise pursuant to paragraph (i) above and to receive the dividends or
interest payments which they are authorized to receive and retain pursuant to
paragraph (ii) above.
 
5.2  Rights Upon Redemption Event. Upon the occurrence of any event pursuant to
which the Pledgor may be entitled to receive payment in exchange for the Pledged
Securities pursuant to redemption rights, a put option or otherwise,
 
(a)  Any funds payable to holders of the applicable Pledged Securities (a
“Redemption Payment”) shall be paid over to the Agent to be held as additional
Collateral or, at the option of the Agent, applied against the Secured
Obligations; and
 
(b)  If a Pledgor for any reason receives all or any portion of a Redemption
Payment, such Pledgor shall receive it in trust for the benefit of the
Purchasers, shall segregate it from other funds of the holder, and shall pay it
over to the Agent to be held as additional Collateral or, at the option of the
Agent, applied against the Secured Obligations.
 
5.3  Rights After a Default. Upon the occurrence and during the continuation of
an Event of Default and as more fully set forth in Section 10 below:
 
(a)  Subject to Section 11 below, (i) upon notice to a Pledgor by the Agent, all
rights of such Pledgor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to subsection 5.1 above and
(ii) all rights of such Pledgor to receive the dividends, interest and other
payments which it would otherwise be authorized to receive and retain pursuant
to subsection 5.1 above shall cease, and all such rights shall thereupon become
vested in the Agent who shall have the sole right to exercise such voting and
other consensual rights and to receive and hold as Collateral such dividends,
interest and other payments.
 
-6-

--------------------------------------------------------------------------------


(b)  All dividends, interest and other payments which are received by a Pledgor
contrary to the provisions of paragraph (a) of this subsection 5.3 shall be
received in trust for the benefit of the Agent, shall be segregated from other
funds of such Pledgor and shall forthwith be paid over to the Agent as
Collateral in the same form as so received (with any Necessary Endorsement).
 
5.4  Liability of Agent and of the Purchasers. Nothing in this Agreement shall
be construed to subject the Agent or any Purchaser to liability as a partner in
any Subsidiary of the Pledgor that is a partnership or as a member in any
Subsidiary of the Pledgor that is a limited liability company, nor shall the
Agent or any Purchaser be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
such a Subsidiary or otherwise, unless and until the Agent exercises its right
to be substituted for the Pledgor as a partner or member, as applicable,
pursuant hereto.
 
6.  COVENANTS OF PLEDGOR.
 
6.1  Transaction Documents; Voting; Sales. Each of the covenants and agreements
which is set forth or incorporated in the Transaction Documents and which is
applicable to a Pledgor or the Collateral subject hereto (or, in either case,
any other term that is used with the same or similar meaning) is incorporated
herein by reference and each Pledgor agrees to perform and abide by each such
covenant and agreement. Without limiting the generality of the foregoing and in
furtherance thereof, each Pledgor shall vote the Pledged Securities to comply
with the covenants and agreements set forth in the Transaction Documents.
Without limiting the generality of the foregoing, no Pledgor shall sell or
otherwise dispose of, or grant any option with respect to, any of the
Collateral, except in connection with a sale or other disposition permitted
under the provisions of the Securities Purchase Agreement or the other
Transaction Documents.
 
6.2  Proceeds of Collateral Disposition. During the continuance of an Event of
Default, at the Agent’s request, each Pledgor having Pledged Securities shall
establish and maintain at all times a trust account with the Agent, and all
Proceeds not required to pay down the Secured Obligations in accordance with the
Transaction Documents, before or after an Event of Default, shall be deposited
directly and immediately into such account. The Pledgors shall be responsible
for all costs and fees arising with respect to such account at the standard
rates. The Pledgors expressly and irrevocably authorizes and consents to the
ability of the Agent to charge such trust account, in its sole discretion, and
recover from the funds on deposit therein, from time to time and at any time,
and apply those funds against any and all Secured Obligations.
 
6.3  Notice of Changes in Representations. A Pledgor shall notify the Agent in
advance of any event or condition which would cause any representation and
warranty set forth in Section 4.1 above to fail to be true, correct and
complete.
 
-7-

--------------------------------------------------------------------------------


6.4  Defense of Title. Each Pledgor shall defend its and the Agent’s respective
title and interest in and to the Collateral against all Liens except Permitted
Liens.
 
6.5  Additional Pledgor. At any time after the date of this Agreement, if Nestor
Interactive, Inc. (“NII”) ceases to be inactive or has significant assets other
than net operating losses, it shall become a Pledgor hereunder and the Borrower
shall cause NII to signify its acceptance of the terms hereof by execution and
delivery to the Agent of a counterpart of this Agreement, as then in effect.
 
7.  FURTHER ASSURANCES.
 
Each Pledgor agrees that at any time and from time to time, at the expense of
the Pledgors and their Subsidiaries, the Pledgors will, and will cause their
Subsidiaries to, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Agent may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral or to otherwise carry out the purposes of this Agreement.


8.  AGENT APPOINTED ATTORNEY-IN-FACT; MAY PERFORM CERTAIN DUTIES.
 
8.1  Appointment as Attorney-in-fact. Effective upon the occurrence of an Event
of Default, and so long as such Event of Default is continuing, each Pledgor
hereby appoints the Agent as its true and lawful agent, proxy and
attorney-in-fact for the purpose of carrying out this Agreement and taking any
action and executing any instrument which the Agent may deem necessary or
advisable to accomplish the purposes hereof including, without limitation, the
execution on behalf of such Pledgor of any financing or continuation statement
with respect to the security interest created hereby and the endorsement of any
drafts or orders which may be payable to such Pledgor in respect of, arising out
of, or relating to any or all of the Collateral. This power shall be valid until
the termination of the security interests created hereunder, any limitation
under law as to the length or validity of a proxy to the contrary
notwithstanding. This appointment is irrevocable and coupled with an interest
and any proxies heretofore given by a Pledgor to any other Person are revoked.
The designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents to which each Pledgor or
any Subsidiary of a Pledgor is subject or to which any is a party.
 
8.2  Filing of Financing Statements and Preservation of Interests. Each Pledgor
hereby authorizes the Agent, and appoints the Agent as its attorney-in-fact, to
file in such office or offices as the Agent deems necessary or desirable such
financing and continuation statements and amendments and supplements thereto (or
similar documents required by any laws of any applicable jurisdiction), and such
other documents as the Agent may require to perfect, preserve and protect the
security interests granted herein all without signature (except to the extent
such signature is required under the laws of any applicable jurisdiction) and
ratifies all such actions taken by the Agent.
 
-8-

--------------------------------------------------------------------------------


8.3  Registration of Securities. Each Pledgor and each Subsidiary of a Pledgor
shall register the pledge of the shares included in the Collateral in the name
of the Agent on the books of such Pledgor or such Subsidiary. Upon the
occurrence of an Event of Default, each Pledgor and each Subsidiary of a Pledgor
shall at the direction of the Agent register the shares included in the
Collateral in the name of the Agent on the books of such Pledgor and such
Pledgor’s Subsidiaries.
 
8.4  Performance of Pledgor’s Duties. In furtherance, and not by way of
limitation, of the foregoing subsections 8.1 and 8.2, if (at any time either
before or after the occurrence of an Event of Default) a Pledgor fails to
perform any agreement contained herein, the Agent may (but under no circumstance
is obligated to) perform such agreement and any expenses incurred shall be
payable by such Pledgor and its Subsidiaries; provided, however, that nothing
herein shall be deemed to relieve a Pledgor from fulfilling any of its
obligations hereunder.
 
8.5  Acts May Be Performed By Agents and Employees. Any act of the Agent to be
performed pursuant to this Section 8 or elsewhere in this Agreement may be
performed by agents or employees of the Agent.
 
9.  STANDARD OF CARE.
 
9.1  In General. No act or omission of any Purchaser (or agent or employee of
any of the foregoing) shall give rise to any defense, counterclaim or offset in
favor of the Pledgors or any claim or action against any such Purchaser (or
agent or employee thereof), in the absence of gross negligence or willful
misconduct of such Purchaser (or agent or employee thereof) as determined in a
final, nonappealable judgment of a court of competent jurisdiction. The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Agent accords to other
collateral it holds, it being understood that it has no duty to take any action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral or to preserve any rights of any parties and
shall only be liable for losses which are a result of its gross negligence or
willful misconduct as determined in a final, nonappealable judgment of a court
of competent jurisdiction.
 
9.2  Reliance on Advice of Counsel. In taking any action under this Agreement,
the Agent shall be entitled to rely upon the advice of counsel of the Agent’s
choice and shall be fully protected in acting on such advice whether or not the
advice rendered is ultimately determined to have been accurate.
 
9.3  No Obligation To Act. The Agent shall be entitled to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders and such instructions
shall be binding upon all the Purchasers; provided, however, that the Agent
shall not be under any obligation to exercise any of the rights or powers vested
in it by this Agreement or any Security Document in the manner so requested
unless, if so requested by the Agent, it shall have been provided indemnity from
the Borrower satisfactory to it against the costs, expenses and liabilities
which may be incurred by it in compliance with or in performing such request or
direction. No provisions of this Agreement or any Security Document shall
otherwise be construed to require the Agent to expend or risk its own funds or
take any action that could in its judgment cause it to incur any cost, expenses
or liability for which it is not specifically indemnified hereunder or under the
Securities Purchase Agreement. No provision of this Agreement or of any Security
Document shall be deemed to impose any duty or obligation on the Agent to
perform any act or acts or exercise any right, power, duty or obligation
conferred or imposed on it, in any jurisdiction in which it shall be illegal, or
in which the Agent shall be unqualified or incompetent, to perform any such act
or acts or to exercise any such right, power, duty or obligation or if such
performance or exercise would constitute doing business by the Agent in such
jurisdiction or impose a tax on the Agent by reason thereof.
 
-9-

--------------------------------------------------------------------------------


9.4  Action by Agent. Absent written instructions from the Required Holders at a
time when an Event of Default shall have occurred and be continuing, the Agent
shall have no obligation to take any actions under the Security Documents.
 
10.  DEFAULT.
 
10.1  Certain Rights Upon Default. In addition to any other rights accorded to
the Agent and the Purchasers hereunder, upon the occurrence and during the
continuation of an Event of Default:
 
(a)  The Agent shall be entitled to receive any interest, cash dividends or
other payments on the Collateral and, at the Agent’s option, to exercise in the
Agent’s discretion all voting rights pertaining thereto as more fully set forth
in Section 5 above. Without limiting the generality of the foregoing, the Agent
shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as if it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Pledgors or any Subsidiary of a Pledgor.
 
(b)  Each Pledgor and each Subsidiary of a Pledgor shall take any action
necessary or required or requested by the Agent in order to allow it fully to
enforce the security interest in the Collateral hereunder and to realize thereon
to the fullest extent possible, including, but not limited to, the filing of any
claims with any court, liquidator, trustee, guardian, receiver or other like
person or party.
 
(c)  The Agent shall have all of the rights of a Purchaser under the Uniform
Commercial Code and any other applicable law including the right to sell on such
terms as it may deem appropriate any or all of the Collateral at one or more
public or private sales upon at least five (5) Business Days written notice to
the Pledgors of the time and place of any public sale and of the date on which
the Collateral will first be offered for sale in the case of any private sale.
The Agent shall have the right to bid thereat or purchase any part or all the
Collateral in its own or a nominee’s name. The Agent shall have the right to
apply the proceeds of the sale, after deduction for any costs and expenses of
sale (including any liabilities incurred in connection therewith including
reasonable attorneys’ fees and allocated costs of attorneys who are employees of
the Agent), to the payment of the Secured Obligations, and to pay any remaining
proceeds to the applicable Pledgor or its successors or assigns or to whomsoever
may lawfully be entitled to receive the same or as a court of competent
jurisdiction may direct, without further notice to or consent of such Pledgor
and without regard to any equitable principles of marshalling or other like
equitable doctrines. Each Pledgor hereby acknowledges and agrees that the notice
provided for above is reasonable and expressly waives any rights it may have of
equity of redemption, stay or appraisal with respect to the Collateral.
 
-10-

--------------------------------------------------------------------------------


(d)  For purposes hereof, a written agreement to purchase the Collateral or any
portion thereof shall be treated as a sale thereof; the Agent shall be free to
carry out such sale pursuant to such agreement, and the applicable Pledgor shall
not be entitled to the return of the Collateral or any portion thereof,
notwithstanding the fact that after the Agent shall have entered into such an
agreement, any and all Events of Default shall have been remedied and the
Obligations paid in full.
 
(e)  The Agent shall have the right, with full power of substitution either in
the Agent’s name or the name of any Pledgor, to ask for, demand, sue, collect
and receive any and all moneys due or to become due under and by virtue of the
Collateral and to settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto, provided, however, that nothing herein shall be
construed as requiring the Agent to take any action, including, without
limitation, requiring or obligating the Agent to make any inquiry as to the
nature or sufficiency of any payment received, or to present or file any claim
or notice, or to take any action with respect to the Collateral or any part
thereof or the moneys due or to become due in respect thereof or any property
covered thereby.
 
(f)  The Agent shall be entitled to the appointment of a receiver or trustee for
all or any part of the businesses of a Pledgor or a Subsidiary of a Pledgor,
which receiver shall have such powers as may be conferred by law or the
appointing authority.
 
10.2  Agent May Exercise Less Than All Rights. Each Pledgor hereby acknowledges
and agrees that the Agent is not required to exercise all remedies and rights
available to it equally with respect to all of the Collateral, and the Agent may
select less than all of the Collateral with respect to which the remedies as
determined by the Agent may be exercised.
 
10.3  Duties of Pledgors and Subsidiaries of the Pledgors With Respect to
Transferee. In the event that, upon an occurrence of an Event of Default, the
Agent shall sell all or any of the Collateral to another party or parties
(herein called “Transferee”) or shall purchase or retain all or any of the
Collateral, each Pledgor and each Subsidiary of such Pledgor shall:
 
(a)  Deliver to the Agent or Transferee, as the case may be, the articles of
incorporation, bylaws, minute books, stock certificate books, corporate seals,
deeds, leases, indentures, agreements, evidences of indebtedness, books of
account, financial records and all other Organizational Documents and records of
such Pledgor and each Subsidiary of such Pledgor;
 
(b)  Use its best efforts to obtain resignations of the persons then serving as
officers and directors of such Pledgor and each Subsidiary of such Pledgor, if
so requested; and
 
(c)  Use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Collateral to
the Transferee or the purchase or retention of the Collateral by the Agent and
allow the Transferee or the Agent to continue the business of the issuer.
 
-11-

--------------------------------------------------------------------------------


11.  SECURITIES LAW PROVISION.
 
Each Pledgor recognizes that the Agent may be limited in its ability to effect a
sale to the public of all or part of the Collateral by reason of certain
prohibitions in the Securities Act of 1933, as amended, or other federal or
state securities laws (collectively, the “Securities Laws”), and may be
compelled to resort to one or more sales to a restricted group of purchasers who
may be required to agree to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that sales so made may be at prices and on terms less favorable
than if the Collateral were sold to the public, and that the Agent has no
obligation to delay the sale of any Collateral for the period of time necessary
to register the Collateral for sale to the public under the Securities Laws.
Each Pledgor and each Subsidiary thereof shall cooperate with the Agent in its
attempts to satisfy any requirements under the Securities Laws (including
without limitation registration thereunder if requested by the Agent) applicable
to the sale of the Collateral by the Agent.


12.  SECURITY INTEREST ABSOLUTE; WAIVERS BY PLEDGORS.
 
12.1  Absolute Nature of Security Interest. All rights of the Agent hereunder,
the grant of the security interest in the Collateral and all obligations of each
Pledgor hereunder, shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of any of the terms of the Transaction
Documents or any other instrument or document relating hereto or thereto, (b)
any change in the amount, time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of any terms related thereto, (c) any exchange, release or nonperfection of any
other collateral, or any release or amendment or waiver of any guaranty, or (d)
any other circumstance which might otherwise constitute a defense available to,
or a discharge of, a Pledgor or any other Person in respect of the Secured
Obligations or in respect of this Agreement or any other Transaction Document or
any obligations hereunder or thereunder.
 
12.2  No Duty To Marshal Assets. The Agent shall have no obligation to marshal
any assets in favor of the Pledgors or any other Person or against or in payment
of any or all of the Obligations.
 
12.3  Waiver with Right of Subrogation, Etc. The Pledgors acknowledge that until
all the Obligations shall have been indefeasibly paid in full, the Pledgors
shall have no right (and hereby waive any such right) of subrogation,
reimbursement, or indemnity whatsoever, in respect of any Pledgor and any
Subsidiary of a Pledgor, arising out of remedies exercised by the Agent
hereunder.
 
12.4  Compliance with Organizational Documents. To the extent that the grant of
the security interest in the Collateral and the enforcement of the terms hereof
require the consent, approval or action of any partner, member, shareholder or
other equity owner, as applicable, of any Subsidiary of a Pledgor or compliance
with any provisions of the Organizational Documents of any Subsidiary of such
Pledgor, such Pledgor hereby grants such consent and approval and waive any such
noncompliance with the terms of said documents.
 
-12-

--------------------------------------------------------------------------------


12.5  Waivers. Each Pledgor hereby waives notice of acceptance of this
Agreement. Each Pledgor further waives presentment and demand for payment of any
of the Secured Obligations, protest and notice of dishonor or default with
respect to any of the Secured Obligations, and all other notices to which such
Pledgor might otherwise be entitled, except as otherwise expressly provided in
this Agreement or any of the other Transaction Documents. Each Pledgor (to the
extent that it may lawfully do so) covenants that it shall not at any time
insist upon or plead, or in any manner claim or take the benefit of, any stay,
valuation, appraisal or redemption now or at any time hereafter in force that,
but for this waiver, might be applicable to any sale made under any judgment,
order or decree based on this Agreement or any other Transaction Document; and
each Pledgor (to the extent that it may lawfully do so) hereby expressly waives
and relinquishes all benefit of any and all such laws and hereby covenants that
it will not hinder, delay or impede the execution of any power in this Agreement
or in any other Transaction Document delegated to the Agent, but that it will
suffer and permit the execution of every such power as though no such law or
laws had been made or enacted. 
 
12.6  Acknowledgment Regarding Waivers. EACH PLEDGOR’S WAIVERS UNDER THIS
SECTION 12 HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER
SUCH PLEDGOR HAS BEEN APPRISED AND COUNSELED BY ITS ATTORNEY AS TO THE NATURE
THEREOF AND ITS POSSIBLE ALTERNATIVE RIGHTS.
 
13.  NON-WAIVER AND NON-EXCLUSIVE REMEDIES.
 
13.1  Non-Exclusive Remedies. No remedy or right herein conferred upon, or
reserved to the Agent is intended to be to the exclusion of any other remedy or
right, but each and every such remedy or right shall be cumulative and shall be
in addition to every other remedy or right given hereunder or under any other
Transaction Document or under law.
 
13.2  Delay and Non-Waiver. No delay or omission by the Agent to exercise any
remedy or right hereunder shall impair any such remedy or right or shall be
construed to be a waiver of any Event of Default, or an acquiescence therein,
nor shall it affect any subsequent Event of Default of the same or of a
different nature.
 
14.  NO IMPLIED WAIVERS. No failure or delay on the part of the Agent in
exercising any right, power or privilege under this Agreement or the other
Transaction Documents and no course of dealing between a Pledgor, on the one
hand, and the Agent or the Purchasers, on the other hand, shall operate as a
waiver of any such right, power or privilege. No single or partial exercise of
any right, power or privilege under this Agreement or the other Transaction
Documents precludes any other or further exercise of any such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies expressly provided in this Agreement and the other Transaction
Documents are cumulative and not exclusive of any rights or remedies which the
Agent or the Purchasers would otherwise have. No notice to or demand on the
Pledgors in any case shall entitle the Pledgors to any other or further notice
or demand in similar or other circumstances or shall constitute a waiver of the
right of the Agent or the Purchasers to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.
 
-13-

--------------------------------------------------------------------------------


15.  EFFECT OF PLEDGE ON CERTAIN SHAREHOLDER RIGHTS.
 
If any of the Collateral subject to this Agreement consists of nonvoting equity
or ownership interests (regardless of their class, designation, preference or
rights) or other instruments that may be converted into voting equity ownership
interests upon the occurrence of certain events (including, without limitation,
upon the transfer of all or any of the other stock or assets of the issuer), it
is agreed that the pledge of such equity or ownership interests pursuant to this
Agreement or the enforcement of any of the Agent’s rights hereunder shall not be
deemed to be the type of event which would trigger such conversion rights
notwithstanding any provisions in the Organizational Documents or agreements of
the issuer or any Pledgor to the contrary.


16.  CONTINUING SECURITY INTEREST; HEIRS AND ASSIGNS.
 
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until terminated pursuant to Section
16 below, (b) be binding upon each Pledgor, its successors and assigns and (c)
inure to the benefit of the Agent, the Purchasers and their respective
successors, transferees and assigns provided, however, that no Pledgor shall be
permitted to transfer any of its obligations hereunder except as otherwise
permitted by the Securities Purchase Agreement.


17.  TERMINATION OF AGREEMENT; RELEASE OF COLLATERAL.
 
17.1  Termination of Agreement. At such time as all the Secured Obligations in
respect of the Notes have been indefeasibly paid in full (including the
conversion in full of the Notes), then this Agreement shall terminate and the
Collateral shall be released pursuant to subsection 17.2.
 
17.2  Duties of Agent With Respect To Release of Collateral. When this Agreement
terminates pursuant to subsection 17.1 above, the Agent shall reassign and
deliver to the Pledgors, or to such Person or Persons as the Pledgors shall
designate, against receipt, such of the Collateral (if any) as shall not have
been sold or otherwise applied by the Agent pursuant to the terms hereof and
shall still be held by it hereunder, together with appropriate instruments of
reassignment and release, all without any recourse to, or warranty whatsoever
by, the Agent, at the sole cost and expense of the Pledgors.
 
17.3  Release of Certain Collateral. Effective upon the closing of a sale or
other disposition of any Collateral and the application of proceeds in
conformity with the provisions of the Securities Purchase Agreement, and receipt
by the Agent of a certification to such effect from an authorized officer of the
Borrower, the security interest in the assets which are the subject of the sale
or other disposition (the “Sold Collateral”) shall terminate. The Agent shall
thereupon reassign and deliver to the applicable Pledgors, or to such Person as
such Pledgors shall designate, against receipt, the Sold Collateral, together
with appropriate instruments or reassignment and release, all without any
recourse to, or warranty whatsoever by, the Agent, at the sole cost and expense
of such Pledgors.
 
-14-

--------------------------------------------------------------------------------


18.  PAYMENT OF COSTS AND EXPENSES; INDEMNITIES. Without limiting any other cost
reimbursement or expense reimbursement provisions in the Transaction Documents,
 
18.1  Payment of Costs and Expenses. Upon demand, the Pledgors shall pay to the
Agent the amount of any and all reasonable expenses incurred by the Agent and
the Purchasers hereunder or in connection herewith, including, without
limitation, reasonable fees of counsel to the Agent and the Purchasers and those
other expenses that may be incurred in connection with (a) the administration of
this Agreement (b) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (c) the exercise or
enforcement of any of the rights of the Agent or the Purchasers hereunder or (d)
the failure of the Pledgors to perform or observe any of the provisions hereof.
 
18.2  Fees. Each Pledgor shall, upon demand, pay to the Agent such reasonable
fees (in addition to its expenses) for its services as the Agent as may be
agreed upon from time to time between the Agent and the Pledgors.
 
18.3  Indemnification. Each Pledgor shall indemnify, reimburse and hold harmless
all Indemnitees from and against any and all losses, claims, liabilities,
damages, penalties, suits, costs and expenses, of any kind or nature, (including
fees relating to the cost of investigating and defending any of the foregoing)
imposed on, incurred by or asserted against such Indemnitee in any way related
to or arising from or alleged to arise from this Agreement or the Collateral
except any such losses, claims, liabilities, damages, penalties, suits, costs
and expenses which result from the gross negligence or willful misconduct of the
Indemnitee as determined by a final nonappealable decision of a court of
competent jurisdiction.
 
18.4  Taxes. Each Pledgor shall pay to the Agent, upon demand, the amount of any
taxes which the Agent may have been required to pay by reason of the security
interests established pursuant to this Agreement (including any applicable
transfer taxes).
 
18.5  Additional Obligations. Any amounts payable pursuant to this Section 18
shall be additional Secured Obligations secured hereby.
 
19.  MISCELLANEOUS PROVISIONS.
 
19.1  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law).
 
19.2  Specific Performance. Each Pledgor hereby authorizes the Agent and the
Purchasers to demand specific performance of this Agreement at any time when a
Pledgor shall have failed to comply with any provision hereof, and each Pledgor
hereby irrevocably waives any defense based on the adequacy of a remedy at law
which might be asserted as a bar to the remedy of specific performance hereof in
any action brought therefor.
 
-15-

--------------------------------------------------------------------------------


19.3  Successors and Assigns. Except as otherwise provided in the Securities
Purchase Agreement, the Agent may assign or transfer this Agreement and any or
all rights or obligations hereunder without the consent of the Pledgors and
without prior notice. No Pledgor shall assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the Agent
or as expressly provided in the Securities Purchase Agreement. The rights and
privileges of the Agent and the Purchasers under this Agreement shall inure to
the benefit of their respective successors, assigns and participants. All
promises, covenants and agreements of each Pledgor contained in this Agreement
shall be binding upon personal representatives, heirs, successors and assigns of
such Person. Notwithstanding the foregoing, if there is any assignment of any
obligations by operation of law or in contravention of the terms of this
Agreement or otherwise, then all covenants, agreements, representations and
warranties made herein or pursuant hereto by or on behalf of a Pledgor shall
bind the successors and assigns of such Pledgor, jointly and severally (if
applicable), together with the pre-existing Pledgor whether or not such new
Pledgor shall execute a joinder to this Agreement.
 
19.4  Amendments and Waivers. This Agreement represents the entire agreement
between the parties with respect to the transactions contemplated herein and,
except as expressly provided herein, shall not be affected by reference to any
other documents. The Purchasers holding 75% of the total outstanding principal
balance of the Notes (the “Required Holders”) shall have the right to direct the
Agent, from time to time, to consent to any amendment, modification or
supplement to or waiver of any provision of this Agreement and to release any
Collateral from any lien or security interest held by the Agent; provided,
however, that (i) no such direction shall require the Agent to consent to the
modification of any provision or portion thereof which (in the sole judgment of
the Agent) is intended to benefit the Agent, (ii) the Agent shall have the right
to decline to follow any such direction if the Agent shall determine in good
faith that the directed action is not permitted by the terms of this Agreement
or may not lawfully be taken and (iii) no such direction shall waive or modify
any provision of this Agreement the waiver or modification of which requires the
consent of all Purchasers unless all Purchasers consent thereto. The Agent may
rely on any such direction given to it by the Required Holders and shall be
fully protected in relying thereon, and shall under no circumstances be liable,
except in circumstances involving the Agent's gross negligence or willful
misconduct as shall have been determined in a final nonappealable judgment of a
court of competent jurisdiction, to any holder of the Notes or any other person
or entity for taking or refraining from taking action in accordance with any
direction or otherwise in accordance with this Agreement.
 
19.5  Notices and Communications. Any notice contemplated herein or required or
permitted to be given hereunder shall be made in the manner set forth in the
Securities Purchase Agreement and delivered at the addresses set forth on the
signature pages to this Agreement, or to such other address as any party hereto
may have last specified by written notice to the other party or parties.
 
19.6  Headings; Counterparts. Headings to this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof. This
Agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, taken together, shall constitute one instrument.
Delivery of a photocopy or telecopy of an executed counterpart of a signature
page to this Agreement shall be as effective as delivery of a manually executed
counterpart of such signature page.
 
-16-

--------------------------------------------------------------------------------


19.7  Severability. Every provision of this Agreement is intended to be
severable. If any of the provisions or terms of this Agreement shall for any
reason be held to be invalid or unenforceable such invalidity or
unenforceability shall not affect any of the other terms hereof, but this
Agreement shall be construed as if such invalid or unenforceable term had never
been contained herein. Any such invalidity or unenforceability of any term or
provision in this Agreement in a particular jurisdiction shall not be deemed to
render a provision invalid or unenforceable in any other jurisdiction.
 
19.8  Relationship with Securities Purchase Agreement. To the extent that any
provision of this Agreement is inconsistent with any provision of the Securities
Purchase Agreement, the terms of the Securities Purchase Agreement shall
control.
 
19.9  Consent to Jurisdiction, Service and Venue; Waiver of Jury Trial. For the
purpose of any action that may be brought in connection with this Agreement,
each Pledgor hereby consents to the jurisdiction and venue of the courts of the
State of New York or of any federal court located in such state and waives
personal service of any and all process upon it and consents that all such
service of process be made by certified or registered mail directed to such
Pledgor at the address provided for in Section 19.5 (Notices and
Communications). Service so made shall be deemed to be completed upon actual
receipt at the address specified in said section. Each Pledgor waives the right
to contest the jurisdiction and venue of the courts located in the county of New
York, State of New York on the ground of inconvenience or otherwise and,
further, waives any right to bring any action or proceeding against (a) the
Agent in any court outside the county of New York, State of New York, or (b) any
Purchaser other than in a state within the United States designated by such
Purchaser. The provisions of this Section shall not limit or otherwise affect
the right of the Agent or any Purchaser to institute and conduct an action in
any other appropriate manner, jurisdiction or court.
 
NO PARTY TO THIS AGREEMENT, NOR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF THE FOREGOING SHALL SEEK A JURY TRIAL IN ANY PROCEEDING BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT RELATING
TO SUCH INDEBTEDNESS OR THE RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ANY OF
THEM. NO SUCH PERSON WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.


EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO WAIVES ANY RIGHTS IT MAY HAVE TO
CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THIS SECTION, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES. EACH PARTY TO THIS AGREEMENT (a)
CERTIFIES THAT NEITHER THE AGENT NOR ANY REPRESENTATIVE, OR ATTORNEY OF THE
AGENT NOR ANY PURCHASER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT
OR SUCH PURCHASER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN. THE PROVISIONS OF THIS SECTION HAVE
BEEN FULLY DISCLOSED TO THE PARTIES AND THE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.





-17-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective authorized officers on the date first above
written.




PLEDGOR:
   
NESTOR, INC.
     
By:/s/Nigel P. Hebborn
 
Name: Nigel P. Hebborn
 
Title:  CFO
     
Notice Information
 
42 Oriental Street
 
Providence, RI 02908
 
Phone No.: 401-274-5658x738
 
Fax No. 401-274-5707
 
Attention:  Benjamin M. Alexander, Esq.
       
PLEDGOR:
   
NESTOR TRAFFIC SYSTEMS, INC.
     
By:/s/Nigel P. Hebborn
 
Name: Nigel P. Hebborn
 
Title: CFO
     
Notice Information
 
42 Oriental Street
 
Providence, RI 02908
 
Phone No.: 401-274-5658x738
 
Fax No. 401-274-5707
 
Attention:  Benjamin M. Alexander, Esq.
       
PLEDGOR:
   
CROSSINGGUARD, INC.
     
By:/s/Nigel P. Hebborn
 
Name: Nigel P. Hebborn
 
Title:  CFO
     
Notice Information
 
42 Oriental Street
 
Providence, RI 02908
 
Phone No.: 401-274-5658x738
 
Fax No. 401-274-5707
 
Attention:  Benjamin M. Alexander, Esq.
   
[Signature Page to Borrower/Subsidiary Pledge Agreement]
   

 
-18-

--------------------------------------------------------------------------------


AGENT:
U.S. BANK NATIONAL ASSOCIATION in its capacity as Agent
     
By:/s/Arthur L. Blakeslee
 
Name: Arthur L. Blakeslee
 
Title:  Vice President
     
Notice Information
 
U.S. Bank National Association
 
Corporate Trust Services
 
225 Asylum Street, 23rd Floor
 
Hartford, CT 06103
 
Telephone: (860) 241-6859
 
Facsimile: (860) 241-6881
 
Attention: Arthur Blakeslee
       

 
 
 
 
 
 
 
 
 
 
[Signature Page to Borrower/Subsidiary Pledge Agreement]



-19-

--------------------------------------------------------------------------------






Schedule I


Pledged Securities













-20-

--------------------------------------------------------------------------------




Schedule II


Locations of Pledgors
 
 
-21-

--------------------------------------------------------------------------------

